COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS


 ROYALTY ASSET HOLDINGS II, LP,                §
 NOBLE ENERGY, INC., CHARLOTTE
 POE, Trustee of the Gerhardt Family Trust,    §
 HAROLD SCHNEIDER, TD MINERALS
 LLC, and SOURCING ROCK, LLC,                  §
                                                              No. 08-22-00108-CV
                             Appellants,       §
                                                                 Appeal from the
 v.                                            §
                                                           143rd Judicial District Court
 BAYSWATER FUND III-A, LLC,                    §
 BAYSWATER FUND III-B, LLC,                                  of Reeves County, Texas
 BAYSWATER RESOURCES, LLC,                     §
 COLBURN OIL, LP, DITTO LAND                                (TC# 21-03-23912-CVR)
 COMPANY, LLC, FALL LAND &                     §
 CATTLE, LLC, PEGASUS RESOURCES,
 LLC, ROBBINS FAMILY MINERALS, LP,             §
 and COG OPERATING, LLC,
                                               §
                             Appellees.
                                               §


                                           ORDER

       The Court has considered Appellant Noble Energy, Inc.’s (Noble Energy) unopposed

motion for voluntary dismissal of its appeal and concludes the motion should be granted.

Accordingly, we grant Noble Energy’s unopposed motion. The Court hereby dismisses this appeal

in part as to Noble Energy only, and Noble Energy shall bear its own costs. See
TEX. R. APP. P. 42.1(a)(1), (d). The appeal remains pending as to all other remaining parties.

See TEX. R. APP. P. 42.1(a)(1), (b).

       It is further ordered that this appeal will continue under the same cause number and is

restyled as Royalty Asset Holdings II, LP, Charlotte Poe, Trustee of the Gerhardt Family Trust,

Harold Schneider, TD Minerals LLC, and Sourcing Rock, LLC v. Bayswater Fund III-A, LLC,

Bayswater Fund III-B, LLC, Bayswater Resources, LLC, Colburn Oil, LP, Ditto Land Company,

LLC, Fall Land & Cattle, LLC, Pegasus Resources, LLC, Robbins Family Minerals, LP, and COG

Operating, LLC.

       IT IS SO ORDERED THIS 10TH DAY OF OCTOBER, 2022.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2